 



Exhibit 10.1
FIDELITY NATIONAL TITLE GROUP, INC.
MIRROR NOTE
Dated: January 18, 2006
New York, New York
          Section 1. General. FIDELITY NATIONAL TITLE GROUP, INC., a Delaware
corporation (the “Company”), for value received, hereby promises to pay to
FIDELITY NATIONAL FINANCIAL, INC., a Delaware corporation (the “Holder”) on
August 15, 2011, the principal amount of Eight Million, Six Hundred Fifty-Three
Thousand U.S. dollars ($8,653,000) together with simple interest (calculated on
the basis of a 360-day year of twelve 30-day months) on such principal amount
from and after August 15, 2005 at the rate of 7.30% per annum, such interest
payable semi-annually in arrears on February 15 and August 15 of each year,
starting February 15, 2006. If any such date when payment of principal or
interest is due is not a Business Day (as defined below), then such payment
shall be made on the next succeeding Business Day, and no additional interest
shall accrue on such unpaid amount during the period of delay. Payment of both
interest and principal is to be made at such place as the Holder shall designate
in writing, by wire transfer or check, at the Holder’s option, in immediately
available funds.
          Section 2. Corresponding Obligation. This Mirror Note is intended to
mirror the terms of the Holder’s 7.30% notes due August 15, 2011 (Cusip
No. 31632AC1) (the “FNF Notes”) issued pursuant to the Indenture, dated as of
August 20, 2001, by and between the Holder and the Bank of New York (the
“Indenture”). Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Indenture.
          Section 3. Redemption.
          (a) Mandatory Redemption. Upon redemption by the Holder of all or any
portion of the FNF Notes pursuant to Section 6 of the FNF Notes and Article X of
the Indenture, the Company shall redeem all or, as the case may be, a portion of
this Mirror Note in an amount equal to the principal amount of the FNF Notes to
be redeemed, at a redemption price (the “Mirror Note Redemption Price”) equal to
the Redemption Price (as defined in Section 6 of the FNF Notes, which for the
avoidance of doubt includes accrued and unpaid interest to the date of
redemption) paid by the Holder to redeem the FNF Notes. The Mirror Note
Redemption Price shall be paid at or prior to 9:30 a.m., New York City time, on
the Redemption Date. Upon such payment, the principal amount of the Mirror Note
so redeemed shall cease to be outstanding and no further interest shall accrue
with respect to such portion.
          (b) Optional Redemption. The Company may elect to redeem this Mirror
Note, at any time in whole or from time to time in part, as specified in this
Section 3(b). Such redemption shall only be permitted if the Company delivers to
the Holder FNF Notes in a principal amount equal to the principal amount of this
Mirror Note to be redeemed. No prior

 



--------------------------------------------------------------------------------



 



notice of such redemption need be given. Upon delivery of such FNF Notes, an
equal principal amount of this Mirror Note shall cease to be outstanding and no
further interest shall accrue with respect to such portion. No interest accrued
on this Mirror Note from the last interest payment date hereunder to the date of
redemption will be payable by the Company except to the extent that following
such redemption, interest in respect of such period remains payable by the
Holder to any holder of an FNF Note. Upon any such redemption, the Holder shall
immediately retire any FNF Notes so received from the Company.
Section 4. Mirror Note Events of Default.
(a) For purposes of this Mirror Note, a “Mirror Note Event of Default” shall be
deemed to have occurred upon:

  (i)   any failure by the Company to pay all or any portion of an interest
payment on this Mirror Note when due and payable in accordance with the terms
hereof, which failure continues un-remedied for a period of 10 days, or any
failure to pay all or any portion of the principal amount of this Mirror Note
when due and payable in accordance with the terms hereof;     (ii)   (A) the
filing by the Company of a voluntary petition seeking liquidation,
reorganization, arrangement or readjustment, in any form, of its debts under
Title 11 of the United States Code (or corresponding provisions of future laws)
or any other applicable bankruptcy, insolvency or similar law, or the filing by
the Company of an answer consenting to or acquiescing in any such petition,
(B) the making by the Company of any assignment for the benefit of its
creditors, or the admission by the Company in writing of its inability to pay
its debts as they become due, (C) the filing of (x) an involuntary petition
against the Company under Title 11 of the United States Code, or any other
applicable bankruptcy, insolvency or similar law (or corresponding provisions of
future laws), (y) an application for the appointment of a custodian, receiver,
trustee or other similar official for the Company for all or a substantial part
of the assets of the Company or (z) an involuntary petition against the Company
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of the Company or any of the Company’s debts
under any other federal or state insolvency law, provided that any such filing
shall not have been vacated, set aside or stayed within a 45 day period from the
date thereof, or (D) the entry against the Company of a final and nonappealable
order for relief under any bankruptcy, insolvency or similar law now or
hereafter in effect; or     (iii)   any acceleration under the Indenture of the
payment of the principal amount of any FNF Notes as the result of any “Event of
Default” under the FNF Notes.

(b) Upon the occurrence and during the continuance of any Mirror Note Event of
Default described in Section 4(a)(i), the Holder may, by written notice to the
Company,

2



--------------------------------------------------------------------------------



 



delivered at its headquarters in care of the Chief Financial Officer, declare
all or any portion of the unpaid principal amount of this Mirror Note, together
with accrued interest thereon, to be immediately due and payable. Upon the
occurrence of any Mirror Note Event of Default described in Section 4(a)(ii) or
4(a)(iii), the unpaid principal amount of this Mirror Note, together with
accrued interest thereon, shall automatically become due and payable, without
any action or notice by the Holder; provided that, with respect to any Mirror
Note Event of Default described in Section 4(a)(iii), if the acceleration of the
FNF Notes is rescinded, the acceleration of the Mirror Notes shall be
automatically rescinded. Demand, presentment, protest and notice of non-payment
are hereby waived by the Company.
          Section 5. Remedies Cumulative. No failure to exercise or delay in
exercising any right, remedy, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
          Section 6. Severability. If any provision of this Mirror Note is
invalid or unenforceable in any jurisdiction, the other provisions hereof shall
remain in full force and effect in such jurisdiction and the remaining
provisions hereof shall be liberally construed in favor of the Holder in order
to effectuate the provisions hereof and the invalidity of any provision hereof
in any jurisdiction shall not affect the validity or enforceability of any other
provision in any other jurisdiction.
          Section 7. Successors and Assigns. This Mirror Note shall not be
assignable by the Company (other than in a merger or by operation of law)
without the prior written consent of the Holder. Subject to the foregoing, this
Mirror Note shall be binding upon the Company and its successors and assigns.
          Section 8. Replacement of Note. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Mirror Note, and the Company’s receipt of an indemnity agreement of the
Holder reasonably satisfactory to the Company, the Company will, at the expense
of the Holder, execute and deliver, in lieu thereof, a new note of like terms.
          Section 9. No Personal Liability. No director, officer, employee,
incorporator, member or equity holder of the Company, as such, shall have any
liability for any obligations of the Company under this Mirror Note or for any
claim based on, in respect of, or by reason of, such obligations or their
creation. By accepting this Mirror Note, the Holder waives and releases all such
liability. This waiver and release are part of the consideration for issuance of
this Mirror Note.
          Section 10. Descriptive Headings. The descriptive headings of this
Mirror Note are inserted for convenience only and do not constitute a part of
this Mirror Note.
          Section 11. Choice of Law. THIS MIRROR NOTE IS TO BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Mirror Note to be executed as of
the date first written above.

              FIDELITY NATIONAL TITLE GROUP, INC.
 
       
 
  By:   /s/ Anthony J. Park
 
       
 
      Name: Anthony J. Park

 
      Title: Chief Financial Officer

4